NO. 07-02-0257-CV

IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL E


AUGUST 30, 2002


______________________________



IN RE DALE MCCORMICK


 _________________________________




Before REAVIS and JOHNSON, JJ, and BOYD, SJ. (1) 
	Relator Dale McCormick seeks by his petition for writ of mandamus that we compel
the Honorable Gordon Green, Judge of the 287th District Court of Parmer County, to vacate
his order denying relator's plea to the jurisdiction of the court with respect to the real
 party-in-interest's petition to modify the parent-child relationship.  It is relator's contention
that the trial court should have found that it no longer has exclusive, continuing jurisdiction
because the substantial evidence concerning the child's care, protection, training, and
personal relationships is in Kansas and the child's home state is in a state other than
Texas.  The real party-in-interest responds that continuing, exclusive jurisdiction should
remain in Texas because no action concerning the care and custody of the child has been
filed in any court of another state and no other state has asserted jurisdiction over the care
and custody of the child. (2)  For reasons we later express, we deny relator's petition.
	Relator and the real party-in-interest, Sharlet Wilks (Sharlet), were divorced by final
decree entered in Parmer County and dated February 23, 1995.  In that decree, Sharlet
was appointed managing conservator of the only child of the marriage, Levi James
McCormick (Levi), and relator was appointed possessory conservator.  However, relator
and his son lived together in Clovis, New Mexico, beginning in September 2000.  On
September 19, 2000, the court entered a temporary ex parte protective order prohibiting
Sharlet, among other things, from removing the child from relator's possession.  On
October 19, 2000, relator was appointed temporary managing conservator, with the right
to establish the primary residence of the child.  In that same order, Sharlet was appointed
temporary possessory conservator.  On February 12, 2001, that temporary order was
made final, and relator was appointed sole managing conservator with the right to
establish the primary residence of the child.  In September 2001, relator and his son
moved to Sylvia, Kansas, where relator's family lived.  Sharlet then filed a petition to
modify the parent-child relationship on March 21, 2001, but that request was denied on
April 21, 2001, without a hearing.  On March 15, 2002, Sharlet filed another petition
seeking to modify the order and, in response, relator filed his plea to the jurisdiction of the
court.  After a hearing, the court announced its determination in open court:
 
	There's just no way that I can make this convenient for both parties.  I mean,
I want the - - we've got a situation where the father and his family are in
Kansas.  The father and the child have been there approximately six months. 
We've got a situation where mom and her family have been in Texas, and
they've been here a long time.

	I want the record to reflect that of course the court would take judicial
knowledge this is the county seat of Parmer County, Farwell, Texas, and the
courthouse here is located about three blocks from the Texas-New Mexico
border, and all the testimony in this case with regard to activity in New
Mexico, in Clovis, New Mexico, is a community about eight or ten miles from
the county courthouse here.

	I find that the court has continuing jurisdiction in the case, and considering
all of the factors under 202, 207, as I said, I will certainly acknowledge that
it's going to be inconvenient for one or the other, but based upon all of those
factors I cannot find and I will not find that Texas is an inconvenient forearm
[sic], so I'm going to continue the jurisdiction of this case in the State of
Texas and this court, is what I meant to say.

*     *     *


It is from this ruling that relator seeks relief.  Because the matter was set for trial on July
23, 2002, relator requested a stay of the trial court proceedings pending a decision by this
court on his petition for writ of mandamus, and we granted that request. (3) 
	Mandamus relief is only available when the petitioner can show either a clear abuse
of discretion or the violation of a duty imposed by law, and the petitioner has no adequate
remedy by appeal.  Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992).  Direct appeal
is generally adequate to resolve a complaint of improper jurisdiction.  Bell Helicopter
Textron, Inc. v. Walker, 787 S.W.2d 954, 954-55 (Tex. 1990).  However, Texas courts
have held that when a Texas court asserts jurisdiction over a child custody matter in
contravention of the law, mandamus is appropriate even if the petitioner is unable to show
he has no adequate remedy by appeal.  Geary v. Peavy, 878 S.W.2d 602, 603 (Tex.
1994); In re McCoy, 52 S.W.3d 297 301 (Tex.App.--Corpus Christi 2001) (orig.
proceeding).  This is so because of the unique and compelling circumstances surrounding
child custody issues.  Peavy, 878 S.W.2d at 603.  Thus, we have jurisdiction to consider
the issue raised by relator's petition.  Further, our review must be made de novo because
the question of jurisdiction is a legal one.  Mayhew v. Town of Sunnyvale, 964 S.W.2d 922,
928 (Tex. 1998), cert. denied, 526 U.S. 1144, 119 S. Ct. 2018, 143 L. Ed. 2d 1030 (1999);
McGuire v. McGuire, 18 S.W.3d 801, 804 (Tex.App.--El Paso 2000, no pet.).  
	In support of his argument that the trial court erred in retaining jurisdiction of this
matter, relator relies on section 152.202 of the Texas Family Code.  That provision is part
of the Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA) effective
September 1, 1999.  See Tex. Fam. Code Ann. §§ 152.101-152.317 (Vernon Supp. 2002). 
Section 152.202 provides:
	(a) Except as otherwise provided in Section 152.204, a court of this state
which has made a child custody determination consistent with Section
152.201 or 152.203 has exclusive continuing jurisdiction over the
determination until:

		(1) a court of this state determines that neither the child, nor the child
and one parent, nor the child and a person acting as a parent, have a
significant connection with this state and that substantial evidence is no
longer available in this state concerning the child's care, protection, training,
and personal relationships; or

		(2) a court of this state or a court of another state determines that the
child, the child's parents, and any person acting as a parent do not presently
reside in this state.  

	(b) A court of this state which has made a child custody determination and
does not have exclusive, continuing jurisdiction under this section may
modify that determination only if it has jurisdiction to make an initial
determination under Section 152.201.  

Tex. Fam. Code Ann. § 152.202 (Vernon Supp. 2002).  It is relator's contention that neither
the child nor the child and one parent have a significant connection with Texas and
substantial evidence is no longer available in this state with respect to his care, protection,
training, and personal relationships.  
	At the hearing, relator testified that he and his son had moved to Sylvia, Kansas,
on September 25, 2001.  Relator's parents live across the street, and his sisters, brother
and their families all live within approximately 40 miles.  Relator averred that his parents
watch Levi when he is unable to and that Levi plays with his cousins.  They also go fishing
and swimming together.  Levi's doctor is in Kansas and, at the time of the hearing, he had
been receiving counseling in Kansas for about five weeks.  He has gone to school in
Sylvia since moving there, is working on the school carnival and participates in wrestling. 
 Levi attends church in Sylvia with his father or grandmother.  
	There was also evidence that on January 8, 2002, a domestic violence petition was
filed against relator in Curry County, New Mexico, with respect to an incident on January
5, 2002, regarding relator's wife Belinda and child.  Relator admitted he had been in
Clovis, New Mexico, on that date while Levi was visiting his mother.  There was also
evidence that relator had bipolar disorder, and had been treated up until August, 2001, by
Dr. Gaspar in Clovis, New Mexico, but is currently receiving treatment in Kansas.    
	Relator's father supported his son's testimony by stating that the family was close
and that Levi played with his cousins at least once or twice a week.  He also averred that
Levi had friends from school that would come home with Levi.  Additionally, when Levi's
father is not there to take Levi to church, Levi's grandmother takes him.  Relator's sister-in-law also stated that her children played with Levi and the family was close.  Further, she
knew that Levi was getting counseling which she believed was beneficial for him. 
	Sharlet testified that in the past she had always exercised her visitation rights until
relator moved to Kansas, at which time she only saw him once a month to keep Levi from
missing so much school.  She agreed that evidence about Levi's schooling since
September 26, 2001, was in Kansas.  However, she stated that Levi went to school in
Texas until January 2001, at which time he attended school in New Mexico.  He had also
previously received counseling in Clovis, New Mexico.  She disagreed that most of the
evidence concerning his care and protection was in Kansas, although she admitted that
Levi has lived in either New Mexico or Kansas since September 2000.  Sharlet stated that
any witnesses necessary for a hearing on custody would be herself, her current husband, 
Dr. Gaspar of Clovis, New Mexico, and her family in Texas, including her parents, brothers
and sister-in-law.   	
	Under section 155.003 of the Family Code, which was in existence prior to adoption
of the UCCJEA and has not been repealed, a court may not exercise its continuing,
exclusive jurisdiction to modify managing conservatorship if the child's home state is other
than this state.  Tex. Fam. Code Ann. § 155.003(b)(1) (Vernon 1996).  However, under
section 152.202, Texas retains jurisdiction over child custody matters even if it is no longer
the home state of the child as long as there is a significant connection with this state.  In
re Bellamy, 67 S.W.3d 482, 484 (Tex.App.--Texarkana 2002, no pet.).  The "home state"
is the state in which a child lived with a parent or person acting as a parent for at least six
consecutive months immediately before the commencement of a child custody proceeding. 
Tex. Fam. Code Ann. § 152.102(7) (Vernon Supp. 2002).  When a provision of the
UCCJEA conflicts with another provision of the Family Code and the conflict is
irreconcilable, the provision of the UCCJEA takes precedence.  Id. § 152.002.    
	At the time the current motion to modify the parent-child relationship was filed,
relator and his son had been living in Kansas approximately two weeks short of six months. 
Therefore, at the time the proceeding commenced, Kansas was not the home state of the
child.  We must then determine whether relator and Levi still have a significant connection
with this state and whether substantial evidence is no longer available in Texas.  Although
evidence was admitted which establishes that Levi has significant ties with the state of
Kansas, that fact alone does not necessarily mean that there is no significant connection
with Texas or that substantial evidence cannot be found here.  Bellamy, 67 S.W.3d at 485.
	In her petition to modify the parent-child relationship, Sharlet asserts that the
circumstances of the child have been materially and substantially changed since the
rendition of the currently effective order entered on February 12, 2001.  During that time,
relator and Levi have lived in both New Mexico (but only several miles from Parmer
County, Texas, as the trial court judicially noticed) and Kansas.  Moreover, as already
noted and although not dispositive of the issue, at the time the petition was filed, relator
and Levi had lived in Kansas less than six months, which is the time period required for
establishing a new home state.  Furthermore, Sharlet asserts in that petition that relator
has hidden the child from her, changed the child's school four times, moved to Kansas
without notice to her, failed to keep the child in counseling as ordered, and made threats
about her to the child.  Those events, other than the actual move to Kansas, could have
occurred in Texas, New Mexico, or Kansas, and relator was treated for a mental condition
by a doctor in Clovis, New Mexico.  Additionally, there was evidence that Levi had
attended school in Texas even while living in New Mexico.  Sharlet and her family also still
reside in Texas, and Levi visits here.  Thus, while the decision is a close one, we do not
believe, under these particular circumstances, that the trial court erred in finding that Levi
still has a significant connection with Texas and that substantial evidence is still available
here.  
	Accordingly, we deny relator's petition for writ of mandamus and vacate the stay of
further proceedings in the trial court.  

							John T. Boyd
							Senior Justice               

Publish.
 
 
 
 
1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. 
2. No legal authorities are cited in support of this argument, and we have found none.
3. Sharlet has since filed with this court an emergency motion for relief from that stay
asking that we permit the trial court to hear emergency matters pertaining to the child
because she has filed an emergency motion for ex parte custody with the trial court.